

116 HR 8952 IH: CFTC Fund Management Act
U.S. House of Representatives
2020-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8952IN THE HOUSE OF REPRESENTATIVESDecember 14, 2020Mrs. Axne introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Commodity Exchange Act to modify the Commodity Futures Trading Commission Customer Protection Fund, and for other purposes.1.Short titleThis Act may be cited as the CFTC Fund Management Act.2.Commodity Futures Trading Commission Customer Protection FundSection 23(g) of the Commodity Exchange Act (7 U.S.C. 26(g)) is amended—(1)in paragraph (2)—(A)in subparagraph (A), by striking (a); and and inserting (b);;(B)in subparagraph (B), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(C)the funding of educational initiatives designed to provide information on the incentives and protections available to customers under this section; and(D)the funding of administrative and salary expenses necessary for personnel to carry out the activities described in subparagraphs (A) through (C).;(2)in paragraph (3)—(A)in subparagraph (A), by striking $100,000,000 and inserting $250,000,000;(B)by redesignating subparagraphs (A) through (C) as clauses (i) through (iii), respectively, and indenting appropriately;(C)in the matter preceding clause (i) (as so redesignated), by striking There shall and inserting the following:(A)In generalThere shall;(D)in subparagraph (A)(ii) (as so designated), by striking subparagraph (A) and inserting clause (i); and(E)by adding at the end the following:(B)Separate account for education initiatives and administrative expenses(i)In generalAny amounts contained in, deposited into, or credited to the Fund under subparagraph (A) may be deposited into or credited to a separate account in the Fund described in clause (ii), unless the balance of the separate account at the time the amounts are deposited or credited exceeds $10,000,000.(ii)Use of separate accountThe separate account referred to in clause (i) shall be available to the Commission, without further appropriation or fiscal year limitation, for the purposes described in subparagraphs (B) through (D) of paragraph (2).; and(3)in paragraph (5)—(A)in subparagraph (H), by striking and at the end; and(B)by striking subparagraph (I) and inserting the following:(I)a complete set of audited financial statements, including a balance sheet, income statement, and cash flow analysis, completed by an independent auditor, of the account in the Fund available for the payment of awards to whistleblowers in accordance with paragraph (2)(A); and(J)a complete set of audited financial statements, including a balance sheet, income statement, and cash flow analysis, completed by an independent auditor, of the separate account for education initiatives and administrative expenses described in paragraph (3)(B)..